      Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 1 of 14




               In the United States District Court
               for the Southern District of Georgia
                        Waycross Division

    JENNER BENAVIDES, et al.,

         Plaintiffs/Petitioners,
                                                         No. 5:20-cv-46
         v.

    PATRICK GARTLAND, et al.,

         Defendants/Respondents.

                                        ORDER

        This     matter   is    before     the    Court      on   a   motion    by

Plaintiff/Petitioners          Jenner    Benavides,      David    Fernandez,   and

Gerardo Arriaga (collectively “Petitioners”), proceeding under

pseudonyms, for a Temporary Restraining Order and Emergency Writ

of Habeas Corpus. Dkt. No. 4.1 The motion has been fully briefed.

Additionally, the Court held a hearing on April 15, 2020 during

which the parties were afforded opportunities to present argument

and evidence to the Court. Petitioners are civil detainees at the

United        States   Immigration      and     Custom     Enforcement    (“ICE”)

Processing Center in Folkston, Georgia (the “Folkston Facility”).

They allege to have medical conditions that would increase their

risk of permanent injury or death if they were to contract COVID-


1 Because Respondents have already been notified of Petitioners’ motion and
given an opportunity to respond, the Court will address the motion as one for
a preliminary injunction. See Fed. R. Civ. P. 65.
    Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 2 of 14



19, a respiratory illness spread by a novel Coronavirus that is

proliferating throughout the United States and the rest of the

world. They further allege that the conditions at the Folkston

Facility have made them uniquely susceptible to contracting COVID-

19. Accordingly, they ask for “emergency release through a writ of

habeas corpus or, alternatively, through injunctive relief under

Rule 65.” Dkt. No. 4-1 at 15. For the reasons discussed below, the

Court finds that Petitioners have not shown that they are likely

to prevail on their underlying claims and will therefore DENY their

motion for preliminary relief.

                                 BACKGROUND

      The first outbreak of the virus causing COVID-19 is believed

to have originated in late 2019 in Wuhan, China.2 Within months,

the World Health Organization (“WHO”) declared COVID-19 to be a

pandemic.3 In February 2020, community transmission of Coronavirus

was detected in the United States.4 Since then, the virus has




2 See Lauren Gardner, Johns Hopkins Whiting School of Engineering, Mapping
2019-nCOV, available at https://systems.jhu.edu/research/public-health/ncov/
(last accessed Apr. 17, 2020); see also Centers for Disease Control and
Prevention, CDC Newsroom, available at
https://www.cdc.gov/media/dpk/diseases-and-
conditions/coronavirus/coronavirus-2020.html (last accessed Apr. 17, 2020).
3 See WHO, WHO Director-General’s Opening remarks at the media briefing on

COVID-19, March 11, 2020, available at
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-
remarks-at-the-media-briefing-on-covid-19---11-march-2020 (last accessed Apr.
17, 2020).
4 CDC, Morbidity and Mortality Weekly Report, April 17, 2020,

https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e4.htm?s_cid=mm6915e4_w (last
accessed Apr. 17, 2020).


                                      2
    Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 3 of 14



continued to spread rapidly, infecting hundreds of thousands of

people in this country as of the writing of this opinion.5

      To date, there is no known vaccine to protect against COVID-

19, nor is there an antiviral treatment for those who are infected.6

Instead, the most effective approach to minimizing fallout from

the disease is to stay clean and to avoid contact with others.

Specifically,    the    CDC   recommends,   inter   alia,   frequent    hand-

washing, avoiding close contact with others, using face coverings

while in public, and cleaning and disinfecting frequently touched

surfaces.7

      Symptoms from exposure to Coronavirus range from mild cold-

like symptoms to severe respiratory distress and even death.8

Though relatively little is known about the risk factors for COVID-

19, preliminary data suggests that older adults and individuals

with certain underlying medical conditions are most susceptible to

developing    serious    medical   complications    from    the   infection.9

Conditions that might increase the risk of death or permanent



5 Johns Hopkins University & Medicine, Coronavirus Resource Center, available
at https://coronavirus.jhu.edu/map.html (last accessed Apr. 17, 2020).
6 See WHO, Q&A on coronaviruses (COVID-19), available at

https://www.who.int/news-room/q-a-detail/q-a-coronaviruses (last accessed
Apr. 17, 2020); see also Dkt. No. 4-3 at 3.
7 CDC, Coronavirus Disease 2019, Protect Yourself, available at

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
sick/prevention.html (last accessed Apr. 17, 2020).
8 See CDC, Coronavirus Disease 2019, Symptoms, available at

https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html
(last accessed Apr. 17, 2020).
9 CDC, Coronavirus Disease 2019, People Who Are At Higher Risk, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html (last accessed Apr. 17, 2020).


                                      3
      Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 4 of 14



injury from COVID-19 include, but are not limited to, chronic lung

disease, severe obesity, diabetes, liver disease, serious heart

conditions,       and   other   conditions    that      compromise   the    immune

system, such as HIV or AIDS.10

           Petitioners each allege that they have conditions that are

believed to increase their risk of complications if exposed to

COVID-19.        Petitioner     Benavides    is    a    twenty-seven    year-old

transgender        detainee     who   has   been       in   ICE   custody    since

approximately May 2019. Dkt. No. 4-9 ¶¶ 2-3. Benavides purports to

have been diagnosed with HIV in 2015 and high cholesterol in 2019.

Id. ¶¶ 6, 11. She also reports occasional high blood pressure and

suffers from certain psychological conditions, including bipolar

disorder and severe depression. Id. ¶ 11. Benavides is currently

on medication for each of these conditions and receives treatment

from healthcare providers for HIV and the mental health conditions.

Id. ¶¶ 12, 14.

           Petitioner Fernandez is forty-five years old and has been

detained since approximately December 2019. Dkt. No. 4-10 ¶¶ 2,5.

He was diagnosed with diabetes approximately three years ago and

suffered from Tuberculosis approximately ten years prior to that.

Id. ¶ 6. Fernandez alleges that since his time at the Folkston

Facility, his health has deteriorated. Id. ¶ 8. He indicated that




10   Id.


                                        4
   Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 5 of 14



he is not able to get enough insulin injections to treat his

condition and sometimes fears he is at risk of a heart attack. Id.

     Finally, Petitioner Gerardo Arriaga is a twenty-four year-

old detainee who has been in the Folkston facility since March

2020.   Dkt.    No.   4-11   ¶¶    2-3.   He    indicates    that     when    he   was

seventeen, he was diagnosed with Lupus, an autoimmune disease that

causes inflammation, swelling, and damage to his joints, skin,

kidneys, blood, heart, bones, and lungs. Id. ¶ 5. He also indicated

that Lupus predisposes him to “all types” of infections and that

he needs medication to manage his symptoms. Id.

     Petitioners       allege      that   the   conditions     at   the      Folkston

Facility increase their risk of contracting COVID-19. First, they

contend that the facility has not taken adequate measures to

protect against infected individuals entering the facility. They

contend that staff and other visitors are permitted to come and go

from the facility without adequate screening and are not required

to wear any sort of personal protective equipment. Dkt. No. 4-1 at

9-10. They also allege that despite the lack of screening, ICE

continues      to   arrest   and    bring      in   new   detainees    while       also

transferring current detainees among facilities. Id. Petitioners

point to a recent incident whereby detainees from a facility in

Florida apparently had been moved to the Folkston Facility despite

having been previously exposed to COVID-19 See Dkt. No. 30-2 ¶ 5.




                                          5
   Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 6 of 14



     Second, Petitioners allege that the Folkston Facility lacks

adequate hygiene and sanitation practices. Specifically, they

contend     that    the   facility   uses   shared   living,   eating,   and

recreation spaces and that Petitioners lack access to soap and

cleaning materials. Dkt. No. 4-1 at 10-11. For example, Fernandez

alleged in his declaration that detainees are only given small

bags of soap each week to wash their hands and bodies and that

there is no hand sanitizer available in either the commissary or

the facility as a whole. Dkt. No. 4-10 ¶¶ 15-16. Similarly,

Benavides alleges that the only soap available for washing and

showering     are     single-use     packets    that    are    handed    out

inconsistently. Dkt. No. 4-9 ¶ 24. Benavides also contends that

while detained people who serve food and clean common areas are

given gloves, they are not offered face masks or other personal

protective equipment. Id. ¶ 26. They are also not instructed to

clean the doors or doorknobs. Id. ¶ 27.

     Third, Petitioners allege that so-called “social distancing”

measures recommended by health officials to prevent the spread of

COVID-19 are impossible at the Folkston Facility. They contend

that detained people live close together, often in shared dorms.

Dkt. No. 4-1 at 11. Specifically, Arriaga stated that the cells

detainees share with another roommate contain bunk beds that are

no more than two feet apart and that detainees in the common areas

are also close together. Dkt. No. 4-11 ¶ 6. To eat, Arriaga alleges


                                       6
      Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 7 of 14



that they all go to the cafeteria and sit in close proximity to

one another. Id. ¶ 7. He acknowledges that this practice has

changed recently such that food is given out in boxes. Id.

        At least one of the Petitioners—Benavides—alleges that she

has    been    placed      in    isolation     and    will    remain     there   for   the

duration. See Dkt. No. 4-9 at 6-7. However, Benavides alleges that

being    shut    in     the     small    space      exacerbates      her   anxiety     and

depression. Moreover, Petitioners’ medical experts have stated in

declarations that isolation is not sufficient to prevent the spread

and    advancement      of      COVID-19     because     isolated      individuals     are

monitored less frequently and could come in contact with guards

more regularly due to the need to be escorted around the facility.

See Dkt. No.4-3 ¶ 22; see also Dkt. No. 4-4 ¶ 20; see also Dkt.

No. 4-5 ¶ 8. Petitioners also contend that isolation increases the

risk of psychological conditions and symptoms. See Dkt. No. 4-2 ¶

22.

        Finally, Petitioners argue that the location of the Folkston

Facility makes Petitioners uniquely susceptible to harm if they

were     to    contract         COVID-19.      They    allege     that     Folkston     is

geographically          isolated        from       medical    facilities     that      are

adequately equipped to handle the disease. Specifically, they

contend       that   the     nearest     hospital      with    ICU     capabilities     is

approximately 26 miles away. Dkt. No. 4-1 at 13. They note that

patients would likely need to be transferred to a hospital in


                                               7
   Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 8 of 14



Brunswick, Georgia which is about 45 miles away. Id.                     Petitioners

allege that the Folkston facility itself is not adequately equipped

to address medical emergencies and disease outbreaks. Id. at 12.

        Ultimately, Petitioners argue that an outbreak of COVID-19 at

the Folkston facility is imminent. Given what they contend are

inadequate measures at the Folkston Facility to prevent the spread

of the disease and the Petitioners’ unique susceptibility to harm

if they were to contract it, Petitioners urge the Court to order

their immediate release.

                                     LEGAL STANDARD

        A preliminary injunction is an “extraordinary and drastic”

remedy. Siegel v. LePore, 234 F.3d 1163, 1176-77 (11th Cir. 2000).

Indeed,    “[w]hen       a   court    employs   the   extraordinary       remedy   of

injunction it directs the conduct of a party, and does so with the

backing of its full coercive powers.” Nken v. Holder, 556 U.S.

418, 428 (2009) (internal quotations and citations omitted). A

court     should    only       exercise    this    power   in     the    rarest    of

circumstances. For the court to grant such extraordinary relief,

a movant must establish four essential elements: (1) a likelihood

of success on the merits of the overall case; (2) irreparable

injury;     (3)    the       threatened   injury      outweighs    the    harm     the

preliminary injunction would cause the other litigants; and (4)

the preliminary injunction would not be averse to the public

interest. See Chavez v. Fla. SP Warden, 742 F.3d 1267, 1271 (11th


                                           8
   Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 9 of 14



Cir. 2014). An injunction is “not to be granted unless the movant

clearly establish[es] the burden of persuasion as to all four

elements.” CBS Broad v. Echostar Communs. Corp., 265 F.3d 1193,

1200 (11th Cir. 2001) (internal quotations omitted). Moreover,

injunctions   that   do   more    than   preserve   the   status    quo   are

particularly disfavored. Powers v. Sec’y, Fla. Dep’t of Corr., 691

F. App’x 581, 583 (11th Cir. 2017) (internal quotations and

citation omitted).

                                 DISCUSSION

     Even assuming the truth of Petitioners’ factual contentions,

the Court finds that Petitioners have failed to establish a

likelihood of success on their claims because they have simply not

stated a cognizable legal basis for release from confinement.

Petitioners   assert      two    legal   grounds    for   relief.    First,

Petitioners contend that Courts have “broad power under Rule 65 to

fashion equitable remedies to address constitutional violations in

prisons.” Dkt. No. 4-1 at 15. Though this contention is somewhat

vague, Petitioners seem to argue that Rule 65 creates a cause of

action under which claimants may seek relief. This argument is

without merit.

     It is well-settled that for Petitioners to be entitled to

relief under Rule 65, they must tether their request for relief to

a cause of action set forth in their pleading. See Fra. S.P.A. v.

Surg-O-Flex of Am. Inc., 415 F. Supp. 421, 426 (S.D.N.Y. 1976)


                                     9
     Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 10 of 14



(stating that Rule 65 “is a mechanism to secure provisional relief

for an underlying claim in extraordinary circumstances” but that

it “does not introduce an independent cause of action”); see also

Adelman v. Rheem Mfg. Co., No. 2:15-cv-190, 2015 U.S. Dist. LEXIS

107265, at *23 (D. Ariz. Aug. 14, 2015) (“[I]t is well-settled

that a claim for ‘injunctive relief, standing alone, is not a cause

of action.”); see also Alabama v. United States Army Corps of

Eng’rs, 424 F.3d 1117, 1134 (11th Cir. 2005) (“[I]njunctive relief

must   relate   in   some   fashion     to   the   relief   requested   in   the

complaint.”). Indeed, the ‘likelihood of success’ prong itself

suggests that Rule 65 does not operate as an independent mechanism

of relief because the movants are required to show “a substantial

likelihood of prevailing on at least one of the causes of action

[they have] asserted.” Alabama, 424 F.3d at 1134 (emphasis added).

Since Rule 65 is not a standalone basis upon which a petitioner

can bring a constitutional claim, the Court finds that Petitioners

are not likely to succeed on the merits of any claim predicated

only on Rule 65.

       Petitioners argue in the alternative that they are entitled

to relief via a writ of habeas corpus under 28 U.S.C. § 2241. This

argument also fails. Petitioners constitutional challenges to

their confinement are ultimately objections to their conditions of

confinement. Though circuit courts are divided on whether habeas

is    the   appropriate     mechanism    for   challenging     conditions    of


                                        10
   Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 11 of 14



confinement, the weight of authority in the Eleventh Circuit is

that it is not. See Gomez v. United States, 899 F.2d 1124, 1126

(11th Cir. 1990) (“If these claims are considered in a habeas

corpus context, however, this Court has held that even if a

prisoner proves an allegation of mistreatment in prison that

amounts to cruel and unusual punishment, he is not entitled to

release.”); Vaz v. Skinner, 634 Fed. App’x 778, 780 (11th Cir.

2015) (“Claims challenging the fact or duration of a sentence fall

within the ‘core’ of habeas corpus, while claims challenging the

conditions of confinement fall outside of habeas corpus law.”);

Cook v. Baker, 139 Fed. App’x 167, 168 (11th Cir. 2005) (holding

similarly to Vaz); Daker v. Warden, No. 18-cv-14984, 2020 U.S.

App. LEXIS 4764, at *2 (11th Cir. 2020) (holding similarly to Vaz);

A.S.M. v. Donahue, No. 7:20-cv-62, 2020 U.S. Dist. LEXIS 65226, at

*2, 4 (M.D. Ga. Apr. 10, 2020) (finding that habeas “is not the

appropriate mechanism” for the ICE detainee petitioner’s request

for release from confinement due to COVID-19). Instead, the proper

vehicle for bringing such claims is a civil rights action, such as

under Bivens v. Six Unknown Named Agents, 403 U.S. 688 or 42 U.S.C.

§ 1983. See Hampton v. Fed. Corr. Inst., NO. 1:09-cv-00854, 2009

U.S. Dist. LEXIS 52368, at *5 (N.D. Ga. 2009) (“[T]he proper

vehicle for a prisoner to challenge his conditions of confinement

is a civil rights, rather than a habeas corpus, action.”) (citing

McKinnis v. Mosely, 693 F.2d 1054, 1056-57) (11th Cir. 1982)).


                                   11
   Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 12 of 14



However, Petitioners insisted at the April 15 hearing that their

action is not one under Bivens.

        Instead, Petitioners contend that habeas actions can be used

to challenge a detainee’s conditions of confinement where there

are no other means of relief to remedy the conditions other than

release.     Assuming,     without    deciding,     that       this   is   a   correct

statement of the law, the Court finds that Petitioners have not

shown    a   likelihood    of    success    on   such    a     claim.    Indeed,     the

conditions     in   the    Folkston    Facility     that       Petitioners     allege

contribute to an increased risk of the spread of COVID-19—assuming

these claims are true—could be remedied with internal facility

changes,     such   as    more   vigilant    screening       measures,      increased

availability of cleaning supplies, and greater efforts to create

distance     between      detainees.    Petitioners’           expert,     Robert     B.

Greifinger, M.D., urges that some of the available measures, such

as solitary confinement for vulnerable detainees, would not be

effective because the facility might not adequately implement

solitary confinement procedures. However, testimony that changed

conditions might be inadequately implemented proves too much. At

bottom, Petitioners have not shown a likelihood of success in

proving that release is the only means of remedying the conditions

of which they complain. Moreover, even to the extent that some

aspects of detention necessarily increase the risk of exposure to

contagious     diseases,     the     Constitution       does    not     require     that


                                        12
   Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 13 of 14



detention facilities reduce the risk of harm to zero. See Williams

v. Scibana, No. 04-C-349-C, 2004 U.S. Dist. LEXIS 15548, at *10

(W.D. Wis. Aug. 3, 2004) (“Although the Fifth Amendment’s due

process   clause   provides   federal   inmates   with   certain   minimum

procedural safeguards, it does not create a right to procedural

perfection.”). Indeed, even if detainees were released, they—like

all people—would still face some risk of exposure to COVID-19.

                               CONCLUSION

     The Court is sympathetic to the plight of Petitioners, but

they have not shown that the form of remedy they seek—complete

release—is appropriate. The evidence put forth thus far does not

establish a likelihood of success in proving that release is the

only way to remedy the conditions. For the reasons above, the

Court finds that Petitioners have failed to show a likelihood of

success on the merits of any claim that would entitle them to

release. Therefore, the Court DENIES their motion for

preliminary relief. As the Court in A.S.M. v. Donahue did, this

Court emphasizes the narrow reach of this Order. It does not

mean that Petitioners could not eventually prevail, just that

the credible evidence brought forth thus far does not show that

they are likely to do so.

     SO ORDERED, this 18th day of April, 2020.




                                   13
Case 5:20-cv-00046-LGW-BWC Document 32 Filed 04/18/20 Page 14 of 14



                                                              _
                                     HON.
                                      ON LISA GODBEY
                                               GODBEY WOOD,
                                                      WOOD JUDGE
                                                            JUDG
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA




                                14
